Citation Nr: 1217599	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than February 1, 2006 for the addition of spouse (F.) and stepdaughter (B.) as dependents for additional compensation purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1985 to November 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, added the Veteran's spouse as his dependent, effective February 1, 2006.  In a September 2007 notice letter, the RO informed the Veteran that additional benefits were included for his spouse and child, effective February 1, 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran filed a claim for the addition of spouse (F.) and stepdaughter (B.) as dependents for additional compensation purposes that was received by VA on January 25, 2006.  

3.  The Veteran and F. were married on June [redacted], 2004.  

4.  B. became a dependent of the Veteran on June [redacted], 2004.

5.  The effective date of the qualifying disability rating (of at least 30 percent) is November 5, 1999.  

6.  The date of commencement of the Veteran's award is February 1, 2006. 





CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than February 1, 2006 for the addition of spouse (F.) and stepdaughter (B.) as dependents for additional compensation purposes have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.155, 3.401 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In an April 2006 letter, the Veteran was informed of the information and evidence he needed to establish additional compensation benefits for dependents, as well as the assignment of effective dates.  In May 2007, the Veteran submitted a notice of disagreement with the effective date of February 1, 2006 that the RO assigned for additional compensation for his spouse and stepdaughter.  In a June 2008 statement of the case (SOC), the RO readjudicated the appeal for an earlier effective date for additional compensation benefits for dependents.

As discussed below, the resolution of the Veteran's appeal for an earlier effective date turns on the facts, to include the later of the date of claim, date dependency arose, effective date of the qualifying disability rating, and date of commencement of his award.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.

Earlier Effective Date Analysis

The Veteran contends that he is entitled to an effective date prior to February 1, 2006 for the addition of dependents for additional compensation purposes.  Specifically, he asserts that the effective date should be July 1, 2004 because this is the date he now asserts that he listed his spouse (F.) and stepdaughter (B.) as dependents on a VA Form 21-686c, Declaration of Status of Dependents, which he implies but does not state that he submitted to VA in 2004.  He also asserted in a May 2007 statement that the effective date should be September 1, 2004 because that is the date in which he received an increase in disability compensation benefits

A veteran rated at not less than 30 percent shall be entitled to additional compensation for dependents.  See 38 U.S.C.A. § 1115 (West Supp. 2011); 38 C.F.R. § 3.4(b)(2) (2011).

With regard to an appeal for additional compensation or pension for dependents, the effective date of an award will be the latest of the: (1) date of claim.  This term means the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) date of commencement of veteran's award.  38 U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. § 3.401(b) (2011).  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011). 

Payment of monetary benefits based on an award or an increased award of compensation may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2011).

The Veteran met the qualifying disability rating for entitlement to additional compensation for dependents in the May 2000 rating decision.  See 38 U.S.C.A. § 1115 (West Supp. 2011).  The Veteran was granted service connection for bilateral lung metastases, assigned at 30 percent disabling, effective November 5, 1999.  Since evidence of dependency for F. and B. was not received within one year of notification of the May 2000 rating decision, the Board finds that November 5, 1999 is not applicable as a possible effective date for the claim on appeal.  See 38 C.F.R. § 3.401(b)(3) (2011).  

In this case, the Veteran and F. were married on June [redacted], 2004, as documented on their Certificate of Marriage.  In a May 2007 VA Form 21-4138, the Veteran reported that B. entered his household on the date of marriage to F.  Thus, the Board finds the date dependency arose on June [redacted], 2004.  See 38 C.F.R. § 3.401(b)(2) (2011). 

Although the Veteran and F. were married on June [redacted], 2004, and B. became the Veteran's dependent on June [redacted], 2004, the Veteran did not file a claim for the addition of spouse (F.) and stepdaughter (B.) as dependents for additional compensation purposes with VA within one year of the marriage, or until January 25, 2006.  Specifically, the Veteran submitted the VA Form 21-686c, Certificate of Marriage, reporting marriage with F. (that occurred on June [redacted], 2004), and a VA Form 21-4138, Statement in Support of the Claim, requesting the addition of a dependent (who became his dependent stepchild by the marriage on June [redacted], 2004).  The Board finds the Veteran's submission of these documents was the first formal communication by the Veteran to VA indicating an intent to apply for additional compensation for dependents.  See 38 C.F.R. § 3.155(a).  Because this evidence of the Veteran's marriage to F. was not received within one year of the marriage date (June [redacted], 2004), nor was evidence of the existence of B. as a dependent received within one year of VA's request, the applicable date of claim for additional compensation for dependents is January 25, 2006.  See 38 C.F.R. § 3.401(b)(1) (2011).  

The Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim on January 25, 2006.  Prior to receipt of the January 25, 2006 documents, the evidentiary record includes an August 2004 private treatment record which noted the Veteran's social history to include that he was remarried.  Also of record is a January 14, 2006 VA examination report for mental disorders, which documented the Veteran's report that he resided with his second wife and stepdaughter.  Such oblique references in VA treatment records as part of personal patient information or medical history do not constitute an informal claim for additional compensation for dependents because such notations of being married or having a stepdaughter do not reflect any intent expressed to VA to claim such additional compensation benefits.  38 C.F.R. § 3.155.  No additional communication from the Veteran was submitted to VA with intent to apply for the benefits sought prior to January 25, 2006.  See 38 C.F.R. § 3.155.  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet, App. 352, 356-57 (1995).  Thus, the Board finds no claim for the additional compensation benefits sought was submitted to VA prior to January 25, 2006.

The Veteran also implies that he sent a claim for additional compensation for dependents to VA within one year of the marriage on June [redacted], 2004, which he suggests VA must have misplaced, so contends that the June [redacted], 2004 date of marriage to F. (through which B. became his stepdaughter) should be the effective date for this reason.  In a June 2008 substantive appeal, via a VA Form 9, the Veteran wrote that the RO must have misplaced the VA Form 21-686c that shows that he sent it to VA on July 1, 2004, because the VA Form 21-686c was not date stamped until September 11, 2007.  He further wrote that the "RO in Montgomery went thru a mess with a new Director and most dependent cases were stopped . . . [m]y case must have been one of these."  

The Court has held that there is a presumption of regularity which holds that Governmental officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Id.  While the Ashley case dealt with regularity procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  In this case, the Board finds the Veteran's contentions that the RO failed to date stamp an application that he mailed to them in July 2004, then purposefully stopped work on his case for three years, is speculative, provides no indicia of irregularity in the administrative process at the RO, and does not constitute clear evidence to the contrary that the date stamp is proper as required to rebut the presumption of administrative regularity in both the date stamping and processing of his claim for additional compensation for dependents.

Further, there is no suggestion in the record, either indicia or actions by the Veteran, suggestive of him having submitted a claim to VA in July 2004 for additional compensation for dependents.  Although the Veteran admittedly is aware that additional disability compensation is awarded if a veteran proves that he has dependents, he did not contact VA at any time between July 2004 and January 2006, including at the time he filed the claim on January 25, 2006, to ask why he was not receiving additional payments for having dependents.  Additionally, the Veteran has not actually stated he mailed the VA Form 21-686c prior to January 2006, but rather has reiterated in multiple statements that he dated the VA Form 21-686c as July 1, 2004.  Had the Veteran in fact submitted evidence of his claimed dependents to VA in July 2004, as implied, or to VA at any time prior to January 2006, the Board would reasonably assume that, when he contacted VA upon receipt of the January 2006 rating decision, he would have asked why his dependents were not addressed in the text of the letter.  Instead, at that time, the Veteran requested the addition of his stepdaughter as his dependent and reported he sent a VA Form 21- 686c dated July 1, 2004.  

Lastly, the Board finds the date of commencement of the Veteran's award is February 1, 2006 since that is the start of the month after the effective date of January 25, 2006.  See 38 C.F.R. §§ 3.31, 3.401(b)(4) (2011).  Based on these findings, and applying the regulation that provides that the proper effective date for additional compensation for dependents is the latest of the date of qualifying disability rating (November 5, 1999), date of dependency (June [redacted], 2004), date of receipt of claim for additional compensation (January 25, 2006), and date of commencement of the Veteran's award (February 1, 2006, the first day of the calendar month after receipt of claim), the Board finds the effective date of February 1, 2006 is correct, and an earlier effective date is precluded by law and regulation.  See 38 U.S.C.A. §§ 5110(f), 5111(a); 38 C.F.R. § 3.401(b).  
 

ORDER

An effective date earlier than February 1, 2006 for the addition of spouse (F.) and stepdaughter (B.) as dependents for additional compensation purposes is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


